DETAILED ACTION
1.	This office action is a response to an application filed 05/24/2021. Claims 1-2 & 4-6 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/24/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
6.	Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 5, line 4 recites the limitation “the same tank”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the same tank” as “the tank” recited in line 3. To correct this problem, amend line 4 to recite “the tank”.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2 & 4-6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Sasano et al. (JP 2016147216 A) hereinafter Sasano.
	As regards to claim 1, Sasano discloses an intermittent coating device (ABS; FIG 1), comprising: 
a die 100 used to apply a coating liquid onto a web W, the die 100 comprising a discharge port 210+218 for the coating liquid and also comprising a manifold 208+216 that communicates with the discharge port 210+218 ([0007]; [0012]-[0015]; [0040]-[0041]; fig 1; clm 1); 
a first intermittent valve 10 and a second intermittent valve 10 capable of switching between a first state in which the coating liquid is supplied to the die 100 and a second state in which the supply of the coating liquid is stopped ([0007]; [0032]; [0037]; [0039]-[0043]; [0045]-[0047]; [0049]-[0050]; [0057]; [0060]; fig 1; clm 1-3, 5, 7); 
a first die supply pipe 118 conduit that connects the first intermittent valve 10 and the manifold 208+216 ([0007]; [0012]-[0015]; [0034]-[0035]; [0040]-[0041]; fig 1; clm 1); and 
a second die supply pipe 118 conduit that connects the second intermittent valve 10 and the manifold 208+216 ([0007]; [0012]-[0015]; [0034]-[0035]; [0040]-[0041]; fig 1; clm 1), wherein 
the first intermittent valve 10 and the second intermittent valve 10 have different timings of switching between the first state and the second state ([0007]; [0032]; [0037]; [0039]-[0043]; [0045]-[0047]; [0049]-[0050]; [0057]; [0060]; fig 1; clm 1-3, 5, 7), and 
the first die supply pipe 118 conduit and the second die supply pipe 118 conduit are connected to the same manifold 208+216 without being merged ([0007]; [0012]-[0015]; [0034]-[0035]; [0040]-[0041]; fig 1; clm 1).
As regards to claim 2, Sasano discloses an intermittent coating device (ABS; FIG 1), wherein, when a predetermined period of time has elapsed after the first intermittent valve 10 placed in the first state is switched to the second state, the second intermittent valve 10 placed in the second state is switched to the first state, and, when a predetermined period of time has elapsed after the second intermittent valve 10 placed in the first state is switched to the second state, the first intermittent valve 10 placed in the second state is switched to the first state ([0007]; [0032]; [0037]; [0039]-[0043]; [0045]-[0047]; [0049]-[0050]; [0057]; [0060]; fig 1; clm 1-3, 5, 7).
As regards to claim 4, Sasano discloses an intermittent coating device (ABS; FIG 1), further comprising: a first tank 110 and a second tank 110 that store the coating liquid; a first pump 112 that feeds the coating liquid from the first tank 110 to the first intermittent valve 10; and a second pump 112 that feeds the coating liquid from the second tank 110 to the second intermittent valve 10 ([0007]; [0033]-[0035]; [0037]-[0042]; fig 1; clm 1, 8-9).
As regards to claim 5, Sasano discloses an intermittent coating device (ABS; FIG 1), further comprising: a tank 110 that stores the coating liquid; and a pump 112 that feeds the coating liquid from the tank 110 to both the first intermittent valve 10 and the second intermittent valve 10 ([0007]; [0033]-[0035]; [0037]-[0042]; fig 1; clm 1, 8-9).
Regarding claim 6, the recitation “a current collector of a secondary battery… electrode slurry of a secondary battery”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Sasano since Sasano meets all the structural elements of the claim and is capable of coating a current collector of a secondary battery with electrode slurry of a secondary battery, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 6, Sasano discloses an intermittent coating device (ABS; FIG 1), wherein the web W is capable of being a current collector of a secondary battery, and the coating liquid is capable of being electrode slurry of a secondary battery ([0004]; [0007]; [0010]; [0031]-[0032]; [0035]; [0038]-[0040]; [0042]-[0047]; [0046]-[0047]; fig 1; clm 1-2, 4, 7) .
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717